DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/14/2022 has been entered.

Response to Amendment
	Receipt is acknowledged of the amendment field 2/14/2022. Claims have been amended. Claims 1, 2, 6, 7, 9, 11, 12 and 17-19 have been canceled. Claims 1, 2, 6, 7, 9-12 and 17-20 are pending and an action is as follows.

Allowable Subject Matter
Claims 1, 2, 6, 7, 9-12 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Examiner has conducted a search within the time allowed of the available Patent and Non-Patent Literature and was unable to find any prior art which teaches either solely or in combination with another reference the combination of limitations as claimed and further persuasively argued by the 
The combination of references fails to disclose a NACK that is made to request a media
data packet that will permit the recovery of at least other failed packets in the array. The Hwee reference is relied upon in the Office Action for forward error correction using an array of packets, but Hwee makes no mention of a NACK or any other request to resend a packet that could be used to recover another packet in the array (1.e., using the array and corresponding forward error correction packets). The combination of other references, such as Ho, Low, Xue, or Hong, fails to remedy this deficiency since these references likewise do not contemplate using a NACK to resend a media data packet that could be used to recover other packets in the array.
In view of the foregoing, Applicant respectfully asserts that, as the cited references fail to disclose, teach, or suggest, each and every feature of claims 1, 11, and 19, claims 1, 11, and 19 are novel and non-obvious in view of Ho, Low, Xue, Hwee, Ohta, and Zhang. It necessarily follows that, due to their respective dependencies from claims 1, 11, and 19, claims 2, 6, 7, 9-10, 12, 17-18, and 20 are also novel and non-obvious in view of Ho, Low, Xue, Hwee, Hong, Ohta, and Zhang…”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONNIE V SWEET/Primary Examiner, Art Unit 2467